Citation Nr: 1430909	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  04-00 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter has a rather extensive procedural history, the most pertinent will be briefly described.  It was previously remanded by the Board in December 2007 and later denied by the Board in October 2008.  The Veteran then appealed to the Board's decision to the United States Court of Appeals for Veterans Claims (Court), resulting in an October 2010 Memorandum Decision vacating the Board's decision with respect to this matter and remanding the claim to the Board for further consideration.  The Board then reopened and remanded the matter again in August 2011 for evidentiary development, specifically the acquisition of identified treatment records that were not associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The record indicates that the Veteran is currently diagnosed with degenerative disc disease of the lower cervical spine.  Although his service treatment records contain no record of any diagnoses, symptoms, or complaints of issues regarding the Veteran's cervical spine, the Veteran contends that his current cervical spine disability is the result of an in-service incident which also resulted in his currently service-connected right eye disability. 
The Veteran was afforded a VA neck examination in March 2002, however, no medical opinion regarding the nature and etiology of his cervical spine disability was provided.  While there is no evidence of either an in-service event or injury to the Veteran's neck outside of the his own allegations, the Board finds that a new examination is warranted under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Board notes that the Veteran is competent to relate an in-service incident and to have experienced recurring symptoms thereafter.  Although the file contains no medical records documenting a neck injury or treatment for a neck condition while in service, the Veteran is also competent to report such an incident and any ongoing symptoms. 

For these reasons, and given the consistency of the Veteran's statements regarding the in-service injury to his neck over the nearly four decades since he originally filed a claim for service connection and the ongoing symptoms thereafter, the Board believes that an examination is warranted. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the nature and etiology of the Veteran's currently diagnosed cervical spine condition.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

As to any cervical spine disability found upon examination, the examiner should provide an opinion as to whether it is at least as likely as not associated with his military service, to include any treatment received therein.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  In doing so, the examiner should specifically address the Veteran's lay assertions, both in the claims file and those reported upon examination.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



